Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 6/19/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, citations C2 and C3 under Non Patent Literature Documents have not been considered, as no English translation has been provided.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a plurality of support and clamping elements which are configured to…clamp the metal sheet for a shaping operation” and “a control device…configured to control the plurality of actuators for an adjustment correction” in Claim 1.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structures to perform the claimed functions); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant may:
(a)        Amend the claim so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structures, materials, or acts perform the entire claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structures, materials, or acts disclosed therein to the functions recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structures, materials, or acts and clearly 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structures, materials, or acts for performing the claimed functions and clearly links or associates the structures, materials, or acts to the claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structures, materials, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed functions. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Further regarding Claim 1, the scope of the limitation “and by retention, orienting and/or positioning processes” in line 4 is unclear. Is this limitation meant to further define a function/capability of the support and clamping elements, or to include additional structural features?
Regarding Claim 2, the claim recites the limitation “an adjustment correction” in lines 3-4 and 6. This limitation has been positively recited in Claim 1, from which Claim 2 depends, so it is unclear whether these recitations are meant to refer to the adjustment correction recited in Claim 1, or if they are different adjustment corrections.
Claim 3 is rejected by virtue of its dependency upon Claim 2.
Regarding Claim 4, the claim recites the limitations “a respective actual orientation and/or actual position of the support and clamping elements,” “a correction signal,” and “an 
Regarding Claim 5, the claim is directed towards a method for shaping a metal sheet; however, upon completion of the method one of ordinary skill in the art merely obtains a sheet that has been clamped. The limitation “for a shaping process” in line 2 is not a positive recitation of shaping the metal sheet. Further, the scope of the limitation “and by support, orienting and/or positioning processes” in lines 4-5 is unclear because it is not clear if this limitation is meant to further define the “clamping” step or if additional actions/steps are required.
Regarding Claim 6, the scope of the limitation “a correction signal, which is representative of the adjustment correction of the orientation and/or position of the support and clamping elements, is generated and/or received” in lines 2-4 is unclear. It is not clear if this limitation is meant to further limit the “controlling” step in Claim 5, or if an additional step is required, as no active steps are positively recited. Likewise, the limitation “the adjustment correction of the orientation and/or position of the support and clamping elements is brought about by actuating actuators that are configured to orient and/or position the support and clamping elements” in lines 5-7 also does not positively recite any active steps, so it is unclear what is actually required.
Regarding Claim 7, the scope of the limitation “by use of the actuators” is unclear. Is this meant to further limit the limitation in lines 5-7 of Claim 6, or is this an additional step?


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita (US 5,187,969).

Regarding Claim 2, Morita discloses (Figure 2) the control device (control means) is further configured to: generate and/or receive a correction signal which is representative of an adjustment correction of the orientation and/or position of the support and clamping elements (column 7 lines 26-28; the control means receives a signal from position detector 48 indicating the actual position of mold finger 28, which directly correlates to an adjustment correction) and based on the correction signal, by bringing about a corresponding actuation of the actuators (servo motors 42), bring about an adjustment correction of the orientation and/or position of the support and clamping elements (column 7 lines 29-34; actuation of the servo motors 42 to perform an adjustment correction of the mold fingers 28 is based on the signal received by the control means).

Regarding Claim 4, Morita discloses (Figure 2) the control device (control means) is further configured to: compare a respective actual orientation and/or actual position (measured by position detector 48) of the support and clamping elements (mold fingers 28) with a respective desired orientation and/or desired position of the support and clamping elements (column 7 lines 41-44; “predetermined data for the cambering mold shapes,” which is inputted to the control means prior to operation, is interpreted as the desired orientation and/or desired position), and based on a result of the comparison, generate a correction signal (column 4 lines 29-31; the control means transmits a control command, i.e. a correction signal, to the drive means to position the mold fingers) which is representative of an adjustment correction of the orientation and/or position of the support and clamping elements (column 7 lines 26-34; the control means positions the mold fingers 28 into the desired mold shape while monitoring the actual position of the mold fingers 28, so a comparison between the actual orientation and/or actual position and the desired orientation and/or desired position of the mold fingers 28 must be occurring and the correction signal must be based on this comparison in order for the invention to operate as intended). 
Regarding Claim 5, Morita discloses (Figures 1-3b) a method for shaping a metal sheet (leaf spring 10), the method comprising the acts of: clamping the metal sheet for a shaping process with a plurality of support and clamping elements (mold fingers 28) designed to 
Regarding Claim 6, Morita discloses (Figure 2) a correction signal, which is representative of the adjustment correction of the orientation and/or position of the support and clamping elements (mold fingers 28), is generated and/or received (column 7 lines 26-28; the control means receives a signal from position detector 48 indicating the actual position of mold finger 28, which directly correlates to an adjustment correction), and based on the correction signal, the adjustment correction of the orientation and/or position of the support and clamping elements is brought about by actuating actuators (servo motors 42) that are configured to orient and/or position the support and clamping elements (column 7 lines 13-16 and 29-34; actuation of the servo motors 42, which are configured to adjust the positions of mold fingers 28, to perform an adjustment correction of the mold fingers 28 is based on the signal received by the control means).
Regarding Claim 7, Morita discloses (Figure 2) by use of the actuators (servo motors 42), a respective actual orientation and/or actual position of the support and clamping elements (mold fingers 28) is detected (column 7 lines 21-25).
Regarding Claim 8, Morita discloses (Figure 2) a respective actual orientation and/or actual position (measured by position detector 48) of the support and clamping elements (mold .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pinson (US 4,212,188) discloses an apparatus for shaping sheet metal, comprising a plurality of support and clamping elements which cooperate with each other to clamp and shape the metal sheet, a plurality of actuators configured to position the support and clamping elements, and a programmable control device for the plurality of actuators configured to adjust the positions of the support and clamping elements by providing an input signal to the actuators.

Suzuki et al. (US 5,471,856) discloses a bending processing apparatus and method for its use, the apparatus comprising a plurality of support and clamping elements configured to cooperate with each other to clamp a sheet for a shaping operation, a plurality of actuators configured to position the support and clamping elements, and a control device for the actuators configured to control the position of the support and clamping elements and the speed with which they move during the shaping operation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725